52 F.3d 1123
311 U.S.App.D.C. 278
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Derrick L. McKINNEY, Appellant.
No. 94-3138.
United States Court of Appeals, District of Columbia Circuit.
March 29, 1995.

Before:  EDWARDS, Chief Judge;  WALD and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  As stated orally at the June 1, 1994 suppression hearing, the district court's conclusions--that appellant abandoned the bag containing the contraband and therefore lost any reasonable expectation of privacy in that bag--are not clearly erroneous.  See United States v. Thomas, 864 F.2d 843, 845 (D.C.Cir.1989).  Accordingly, the warrantless search of the bag did not violate appellant's Fourth Amendment rights and the district court properly denied the motion to suppress.  See United States v. Lewis, 921 F.2d 1294 (D.C.Cir.1990).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.